Citation Nr: 0601106	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.  The veteran died in November 2002, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for cause of the 
veteran's death.  

In August 2005, the appellant testified at a hearing before 
the undersigned Veterans Law Judge via videoconference.


FINDINGS OF FACT

1. According to the official certificate of death, the 
veteran's death in November 2002 was caused by liver cancer.  
No other causes of death were indicated.

2.  At the time of his death, the veteran had no service-
connected disabilities.

3.  The veteran was diagnosed with Hodgkin's disease in 1974, 
for which he received radiation and chemotherapy treatment.  

4.  The medical evidence of record relates that the radiation 
and chemotherapy treatment for Hodgkin's disease was likely 
the cause of his liver cancer.

5.  The competent and probative evidence of record is in 
approximate balance as to whether there is a relationship 
between the radiation and chemotherapy treatment the veteran 
received for Hodgkin's disease, which is presumed to have 
incurred while the veteran was in service, and the cause of 
the veteran's death, which was liver cancer.


CONCLUSION OF LAW

Giving the benefit of the doubt to the appellant, the Board 
concludes that a disability presumed to have been incurred in 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are silent for any 
complaints of, manifestations of, or treatment for a liver 
disorder.

A partial private medical record, dated June 1974, indicates 
the veteran was admitted to the hospital for evaluation of 
Hodgkin's disease, which had been diagnosed in May 1974.  The 
Board notes that Hodgkin's disease is also known as Hodgkin's 
lymphoma.

Private medical records dated September 2002 to November 2002 
indicate the veteran was seen by his primary care physician, 
F.J.N., MD, complaining of abdominal pain, bloating, nausea, 
and other gastrointestinal tract symptoms.  The veteran was 
referred to N.T., M.D., for evaluation, who noted the 
veteran's medical history included a diagnosis of Hodgkin's 
disease in 1974, with no evidence of recurrence.  Dr. NT also 
noted the veteran had a family history of colon cancer and 
recommended that a colonoscopy and abdominal CT scan be 
performed.  The abdominal CT scan revealed findings that were 
"very suggestive of malignancy" and, based upon the 
colonoscopy findings, Dr. NT stated she believed there was a 
high likelihood of a recurrence of lymphoma.  

In September 2002, Dr. NT referred the veteran to D.R.B., 
M.D., who noted the veteran's medical history included a 
diagnosis of nodular sclerosing Hodgkin's disease in July 
1974.  Dr. DRB noted the veteran was treated with 
mechlorethamine, vincristine (Oncovin), procarbazine, and 
prednisone (MOPP) chemotherapy for four complete cycles.  The 
veteran indicated that he thought he had abdominal radiation, 
but Dr. DRB noted there were no marks on his abdomen.  After 
examining the veteran, Dr. DRB stated that his findings were 
suggestive of a malignancy.  Dr. DRB also stated that, since 
the veteran had radiation therapy 28 years prior, he was in 
the period of time when there was increased risk for 
radiation-induced second malignancies, including sarcomas and 
non-Hodgkin's lymphomas.  Dr. DRB also noted that, while it 
was not clear whether the veteran received radiation to the 
abdomen, it would be a major consideration if he did.  Dr. 
DNB further stated that the veteran was at risk for other 
malignancies unrelated to Hodgkin's disease, specifically 
noting his exposure to Agent Orange in service.

Private medical records from Dr. DNB, dated October 2002, 
indicate he received medical records from UCLA, where the 
veteran was treated for Hodgkin's disease in 1974.  Dr. DNB 
stated the records show the veteran's treatment consisted of 
radiation, and reported the amounts of radiation given to the 
veteran.  He also stated that the veteran was at risk for 
developing a second malignancy in the abdomen, especially 
non-Hodgkins lymphoma or sarcoma.  A laproscopic biopsy was 
performed on the veteran, which Dr. DNB stated showed 
hepatocellular cancer, which is cancer of the liver.  A liver 
biopsy was also performed on the left lobe of the liver, 
which was of an abnormal configuration and size, but 
otherwise negative.  

A private medical record, dated October 2002, indicates the 
veteran was evaluated by S.M., M.D., for possible treatment.  
Dr. S.M. noted the veteran presented with carcinomatosis from 
hepatocellular carcinoma, with ascites and malnutrition.

Private medical records dated October 2002 to November 2002 
indicate the veteran received treatment at the Norris 
Comprehensive Cancer Center and Hospital.  In October 2002, 
the veteran was admitted to the hospital to begin 
intraperitoneal chemotherapy.  After experiencing 
complications due to liver cancer, the veteran died in 
November 2002.  

In December 2002, the veteran's surviving spouse, the 
appellant, filed a formal claim for entitlement to dependency 
indemnity compensation (DIC) for the cause of the veteran's 
death, claimed as caused by Hodgkin's disease due to Agent 
Orange exposure, as well as liver condition in the abdomen 
secondary to radiation treatment for Hodgkin's disease.  

In October 2003, the RO requested an opinion from a VA 
physician as to the likelihood of any link between the 
veteran's Hodgkin's lymphoma and liver cancer.  In September 
2003, the VA physician examined the claims file and noted the 
veteran's service in Vietnam. The physician also noted the 
veteran's medical history, including the 1974 diagnosis of 
Hodgkin's disease and subsequent treatment, as well as the 
October 2002 diagnosis of peritoneal carcinomatosis and 
metastatic hepatocellular carcinoma.  After reviewing the 
veteran's hospital records, the VA physician stated that it 
appeared the veteran's diagnosis of Hodgkin's disease "in no 
way" influenced development of his hepatocellular carcinoma, 
noting that his Hodgkin's disease was treated thoroughly, 
with no evidence of recurrence.  In summary, the physician 
stated there was no likelihood of a link between the 
veteran's Hodgkin's lymphoma and development of metastatic 
liver cancer which caused his death in November 2002.  

In August 2005, the appellant and her representative appeared 
before the undersigned Veterans Law Judge at a 
videoconference hearing.  The appellant's representative 
indicated that they would be submitting a seven-page medical 
opinion from Dr. DRB, which would establish a nexus between 
the veteran's cause of death and his non-Hodgkin's lymphoma.  

In August 2005, the appellant submitted a medical opinion 
from Dr. DNB, dated the same month, along with a written 
statement waiving initial consideration of the evidence by 
the RO.  In the August 2005 medical opinion, Dr. DNB 
indicated he was the veteran's attending physician and 
oncologist from September to October 2002.  After reviewing 
medical records from 1974 to 2002 which were available to 
him, Dr. DNB stated it was his opinion that the veteran's 
hepatocellular cancer was incurred as a result of the 
treatment he received in 1974 for his Hodgkin's lymphoma.  In 
support of his opinion, Dr. DNB stated that the veteran was 
treated in an era when treatment was "more inexact and 
crude," noting that CT scans were not yet being used for 
diagnosis or radiation treatment planning, and that MOPP 
chemotherapy was relatively new and not yet fully understood.  
In this regard, Dr. DNB noted the veteran received the 
"unintentional and unusual" delivery of 3600 centigray of 
irradiation to a significant portion of his liver during 
treatment for his Hodgkin's lymphoma.  

Dr. DNB spelled out the evidence and medical sources that 
supported his opinion, stating that radiation for Hodgkin's 
lymphoma has been proven to significantly increase the risk 
of a second malignancy, citing from various medical sources.  
Based upon the cited medical sources, Dr. DNB stated that it 
would be accurate to state that the veteran's eventual death 
would "most probably" be from a solid tumor caused by his 
radiation therapy for Hodgkin's disease, rather than from any 
other cause.  

Dr. DNB also stated that the veteran was at higher risk for 
developing a treatment-induced cancer than other patients 
similarly irradiated.  In support of this statement, Dr. DNB 
stated that according to Davita, et. al., Cancer: Principles 
and Practice of Oncology, 278, 2583-84 (2005), "patients 
with a family history of cancer are more likely to develop 
radiation associated second malignancies;" that solid tumor 
risk for Hodgkin's lymphoma patients is greatest for those 
treated at younger ages; and that the relative risk is more 
than twice as great for patients diagnosed before the age of 
30.  In this regard, Dr. DNB noted the veteran's mother had 
colon cancer and his father died of lung cancer.  Dr. DNB 
also noted the veteran was 25 years old when he was diagnosed 
with Hodgkin's disease.  In addition, Dr. DNB pointed to 
medical sources which state that nitrogen mustard and 
procarbazine chemotherapy, which the veteran received in 
1964, causes a four-fold increase in risk, independent of 
radiation, for developing lung cancer after Hodgkin's 
lymphoma, and is believed to also possibly increase the risk 
of other solid tumors.  

Dr. DNB stated that the veteran was at increased risk of 
developing liver cancer as a treatment-induced cancer because 
he actually received a large dose of radiation to his liver, 
noting that it is highly probable that radiation can cause 
liver cancer, because it causes other gastrointestinal 
carcinomas.  

Finally, Dr. DNB stated that the veteran's cancer has the 
features of a radiation-induced liver cancer.  In this 
regard, Dr. DNB noted that (1) the timing of the veteran's 
cancer, 28 years after irradiation, is consistent with most 
radiation-induced cancers, which occur between 15 and 30 
years after irradiation; (2) the cancer arose in the organ 
which was irradiated; (3) the cancer had a very atypical 
presentation, as it was almost exclusively confined to the 
peritoneal surfaces and was unusually aggressive; and (4) the 
veteran had none of the causal or risk factors that are 
usually present in those who develop liver cancer.  

Based on the medical sources and evidence summarized above, 
Dr. DNB stated that it is highly probable that the veteran's 
hepatocellular carcinoma was caused by the irradiation to his 
liver he received as part of the treatment for his Hodgkin's 
lymphoma, which was caused by his military service.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Given the fully favorable decision herein, discussed below, 
the Board finds that any possible error with regard to the 
timing or content of the VCAA notice provided to the 
appellant represents harmless error.

III.  Analysis

Pursuant to 38 U.S.C.A. § 1110 (West 2002), a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including Hodgkin's disease, when manifested to 
a compensable degree within one year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (2005).

Service connection also may be granted on a presumptive basis 
for Hodgkin's disease manifested to a compensable degree at 
any time after service in a veteran who had active military, 
naval, or air service during the period beginning on January 
9, 1962, and ending on May 7, 1975, in the Republic of 
Vietnam, including the waters offshore and other locations if 
the conditions of service involved duty or visitation in 
Vietnam.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(e), 3.313 (2005).  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101 (West 2002).




The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

In this case, the appellant contends that veteran's death was 
caused by Hodgkin's disease due to exposure to Agent Orange 
while serving in Vietnam.  The appellant also contends that 
the veteran's death was caused by liver cancer due to 
radiation treatment he received for Hodgkin's disease.

The veteran's DD Form 214 indicates that, among other awards 
and decorations, he received the Vietnam Service Medal with 
two Bronze Stars, the Vietnam Campaign Medal with Device, and 
the Combat Infantry Badge while serving as a field radio 
mechanic.  The Board notes that these decorations and the 
veteran's military occupational specialty (MOS) as a field 
radio mechanic establish that the veteran had in-country 
service in Vietnam, as required for him to qualify for 
presumptive service connection based upon possible exposure 
to Agent Orange or other herbicides.  However, the veteran's 
death certifiiate lists only liver cancer as his cause of 
death.  Therefore, the Board cannot find that the veteran's 
death was solely

caused by Hodgkin's disease due to exposure to herbicides, to 
include Agent Orange, while on active duty in Vietnam.  The 
Board notes that service connection would have been presumed 
and granted for Hodgkin's disease if the veteran had filed 
such a claim before he died.  However, no such claim was 
initiated and, as noted above, the veteran's Hodgkin's 
disease did not directly cause his death, as evidenced by his 
death certificate.  Therefore, the issue before the Board is 
whether there is a causal relationship between the radiation 
treatment the veteran received for Hodgkin's disease and the 
liver cancer he later manifested.  The Board notes that, in 
evaluating the issue at hand, the veteran's Hodgkin's disease 
will be presumed to have incurred while he was on active duty 
in Vietnam.  

The record contains two medical opinions which address 
whether the veteran's Hodgkin's disease and the treatment he 
received therefor are related to his liver cancer.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board is mindful that we cannot 
make our own independent medical determinations, and that we 
must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the weight to be accorded the various items of 
evidence in this case must be determined by the quality of 
the evidence, and not necessarily by its quantity or source.

The first medical opinion was furnished by VA in September 
2003.  Since the veteran was deceased, the VA physician only 
reviewed the claims file and noted the medical history.  
Based upon his review of the claims file, the VA physician 
opined that it appears that the veteran's Hodgkin's lymphoma 
"in no way" influenced development of his hepatocellular 
carcinoma, specifically noting that the veteran's Hodgkin's 
disease was treated entirely and there was no evidence of 
recurrence.  The VA reviewer's opinion did not address the 
likelihood of a relationship between the treatment the 
veteran received for Hodgkin's disease and liver cancer.

A second medical opinion was provided by Dr. DRB, a private, 
Board Certified Hematologist and Medical Oncologist, dated 
August 2005.  Although it is does not appear that Dr. DRB 
reviewed the veteran's claims file, he did review medical 
records dated from 1974 to 2002 which were available to him.  
Dr. DRB was also able to base his report upon previous 
examination of the veteran, as he was his attending physician 
and oncologist from September to October 2002.  Based on his 
first-hand knowledge of the veteran's condition and review of 
the medical records, Dr. DRB opined that it is highly 
probable that the veteran's hepatocellular carcinoma was 
caused by the irradiation to his liver, which he received as 
treatment for his Hodgkin's lymphoma.  In support of his 
opinion, as noted above, Dr. DNB stated that radiation for 
Hodgkin's lymphoma and procarbazine chemotherapy has been 
proven to significantly increase the risk of a second 
malignancy and, therefore, the veteran was a higher risk for 
developing radiation or treatment-induced cancer.  Dr. DNB 
stated that the veteran's higher risk was also evidenced by 
his family history of cancer, his being diagnosed with 
Hodgkin's disease at 25 years of age, and his receiving a 
large dose of radiation to his liver.  The Board notes that, 
in directly addressing whether the treatment the veteran 
received for Hodgkin's disease was likely to have caused his 
liver cancer, Dr. DRB identified the medical sources that 
supported his conclusion and applied those principles to the 
veteran's medical evidence.  

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The Board does consider the September 2003 VA medical opinion 
to be competent medical evidence.  However, the Board finds 
this opinion to be of less probative value than the August 
2005

private medical opinion because it does not address the 
likelihood of the radiation and chemotherapy treatment the 
veteran received for Hodgkin's disease substantially or 
materially contributing to the development of his liver 
cancer.  While the September 2003 VA opinion accurately 
states there is no evidence of recurrence of Hodgkin's 
disease in the evidence of record, the Board notes the record 
does contain references to the possibility that the treatment 
for Hodgkin's disease was related to the development of liver 
cancer.  In addition, while VA does not necessarily give more 
weight to an opinion from a veteran's treating physician, see 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001), the Board 
notes that Dr. DRB had first-hand knowledge of the veteran's 
condition, as he was the veteran's attending physician and 
oncologist during the period immediately preceding his death.  
Moreover, Dr. DRB substantiated his opinion with both medical 
principles and treatise evidence.  

Here, the Board finds that the evidence is in approximate 
balance as to the appellant's claim that the radiation and 
chemotherapy treatment which the veteran received for 
Hodgkin's disease substantially or materially contributed to 
the later manifested liver cancer, which caused the veteran's 
death.  For the appellant to be successful in her claim, she 
needs to show only that it is at least as likely as not that 
the veteran's treatment for Hodgkin's disease materially or 
substantially caused him to develop liver cancer, which 
caused his death.  See 38 U.S.C.A. § 5107 (West 2002).  Here, 
we believe that standard has been met.

In summary, having weighed the evidence both in support of 
and against the claim, the Board concludes that the 
preponderance of evidence is not against finding in favor of 
the appellant.  Therefore, without finding error in the 
previous action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in relative 
equipoise, and will conclude that service connection for 
cause of death is warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.




ORDER

Entitlement to service connection for cause of the veteran's 
death is granted.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


